Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avilia et al. 20200396602 in view of article entitled An Avionics System of Epic Proportions dated 2/1/15:  https://helicoptermaintenancemagazine.com/article/avionics-system-epic-proportions-part-one-two.
Referring to figure 2, Avilia discloses a communications system for aircraft that operates as in the claimed invention comprising: a communication module/wired interface (100, 113) and associated controller (201) in place to retrieve data from onboard avionics or computer (102) and send a resulting message via a radio or transceiver (211A).  See the detailed Description, especially paras. 22-32. Further, Avilia utilizes VPN (para 19) and cellular, SIM, and antennas (para 20), as in the claimed invention.
 Inasmuch as Avilia’s module/interface is not disclosed as being removable or interchangeable, it remains that this feature is well known and would obviously been incorporated into the device of Avilia so as to establish a communication system that could better share and transmit data.  See the above listed article for example.  
Further, although Avilia is silent as to the use of radio-frequency connectors, satellite and microcontroller, it remains that these are well known and commonly used in the area of avionics and 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.